United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1044
Issued: September 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated February 7, 2008 finding that she was not entitled
to an additional schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 15 percent impairment of her right upper
extremity and 4 percent impairment of her left upper extremity for which she has received
schedule awards.
FACTUAL HISTORY
On June 2, 1996 appellant, then a 49-year-old human resources specialist, filed an
occupational disease claim alleging that she developed carpal tunnel syndrome due to factors of
her federal employment. The Office accepted her claim for right carpal tunnel syndrome on
July 30, 1996. Appellant underwent a right carpal tunnel release on May 22, 1997 and left carpal

tunnel release on July 7, 1997. The Office granted appellant a schedule award for 15 percent
impairment of the right upper extremity and 4 percent impairment of the left upper extremity on
November 25, 1998.1
The Office terminated appellant’s wage-loss compensation on
January 14, 1999. The Branch of Hearings and Review affirmed this decision on June 24, 1999.
Appellant filed a recurrence of disability claim on May 13, 1999. The Office authorized
medical treatment for bilateral carpal tunnel syndrome on May 10, 2000. Appellant underwent a
nerve conduction study on June 1, 2000 which was normal with no evidence of carpal tunnel
syndrome. She filed an additional recurrence of disability claim on May 7, 2001.
Appellant’s attending physician, Dr. Bernard M. Abrams, a Board-certified neurologist,
completed a report on February 3, 2003. He stated that appellant did not have carpal tunnel
syndrome but had a chronic pain syndrome of both upper extremities. On February 24, 2003
Dr. Abrams noted that appellant did not require additional carpal tunnel surgery and diagnosed
bilateral carpal tunnel syndrome and chronic pain syndrome. On July 16, 2003 he found that
appellant’s forearms were swollen and painful and that Tinel’s sign was positive. Appellant
underwent electrodiagnostic testing on July 28, 2003 which revealed a thenar muscle atrophy,
but no acute median entrapment neuropathy or ulnar entrapment neuropathies.
Following Dr. Abrams’ retirement, the Office authorized Dr. Samuel R. Lehman, a
Board-certified neurologist, as appellant’s attending physician. In a report dated December 20,
2005, Dr. Lehman found appellant had electrodiagnostic findings from a December 20, 2005
electromyelogram (EMG) consistent with carpal tunnel syndrome on the right and recommended
a repeat surgical decompression. He stated that the distal latency of the right medial nerve was
3.8 with an amplitude of 3.0 mV while normal was less than 4.2. Dr. Lehman repeated his
findings and conclusions on July 7, 2006. In a report dated December 5, 2006, he stated that
appellant’s symptoms had increased, but that she had reached maximum medical improvement
unless further surgery was performed.
In a letter dated May 24, 2007, the Office informed appellant that medical evidence was
required to establish her entitlement to an additional schedule award. On June 11, 2007
Dr. Lehman stated that appellant had increasing weakness of her right hand consistent with
carpal tunnel syndrome and that she had reached maximum medical improvement. He referred
appellant to Dr. Steven Simon, a physiatrist, for an impairment rating. In a report dated June 13,
2007, Dr. Simon noted appellant’s history of injury and medical history. He found a loss of grip
strength on the right and wasting of the first dorsal interosseous on the right. Dr. Simon stated,
“Sensory examination using monofilament appears to be physiologic in sensation; however,
there is a misinterpretation of sensation as a burning one when this is touched to the hand.” He
found that the vibratory test shows minus nine in both median and ulnar tests on the right and
minus four on the left. Dr. Simon concluded that appellant had a Grade 4 impairment of the left
upper extremity or a 20 percent sensory deficit of the left upper extremity2 and 40 percent
sensory deficit on the right due to a Grade 3 impairment.3 He also found 20 percent loss of
1

The record reflects that the Office accepted left carpal tunnel syndrome under a different claim number.

2

A.M.A., Guides 482, Table 16-10.

3

Id.

2

strength on the right and 10 percent loss of strength on the left based grip strength.4 He
concluded that appellant had 30 percent impairment of the right upper extremity and 17 percent
impairment of the left upper extremity. Dr. Simon stated that appellant had residual carpal
tunnel based on EMG on the right.
The Office medical adviser reviewed Dr. Simon’s report on August 11, 2007 and stated
that it was inappropriate to use the grip strength table to measure appellant’s impairment due to
carpal tunnel syndrome. He concluded that Dr. Simon did not follow the A.M.A., Guides and his
estimate was inappropriate for determining appellant’s impairment for schedule award purposes.
By decision dated February 7, 2008, the Office denied appellant’s request for an
additional schedule award on the grounds that Dr. Simon did not use the appropriate sections of
the A.M.A., Guides to evaluation appellant’s impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.8
In evaluating carpal tunnel syndrome, the A.M.A., Guides provide that, if after an
optimal recovery time following surgical decompression, an individual continues to complain of
pain, paresthesias or difficulties in performing certain activities three possible scenarios can be
present. The first situation is: “Positive clinical finding of median nerve dysfunction and
electrical conduction delay(s): The impairment due to residual CTS [carpal tunnel syndrome] is
rated according to the sensory and/or motor deficits as described earlier.”9 In this situation, the
impairment due to residual carpal tunnel syndrome is evaluated by multiplying the grade of
severity of the sensory or motor deficit by the respective maximum upper extremity impairment
value resulting from sensory or motor deficits of each nerve structure involved. When both
4

Id. at 509, Table 16-34.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
9

A.M.A., Guides 495.

3

sensory and motor functions are involved the impairment values derived for each are
combined.10 In the second scenario: “Normal sensibility and opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles: a residual CTS
[carpal tunnel syndrome] is still present, and an impairment rating not to exceed five percent of
the upper extremity may be justified.” In the final situation: “Normal sensibility (two-point
discrimination and Semmes-Weinstein monofilament testing), opposition strength, and nerve
conduction studies: there is no objective basis for an impairment rating.”11
To accurately evaluate sensory impairment clinically and reduce the subjective nature of
these findings,12 the A.M.A., Guides recommend either the two-point test for fine discrimination,
the monofilament touch-pressure threshold test or the pinprick test.13
Grip strength is used to evaluate power weaknesses related to the structures in the hand
wrist or forearm.14 The A.M.A., Guides do not encourage the use of grip strength as an
impairment rating because strength measurements are functional tests influenced by subjective
factors that are difficult to control and the A.M.A., Guides for the most part is based on anatomic
impairment. Thus the A.M.A., Guides does not assign a large role to such measurements. Only
in rare cases should grip strength be used, and only when it represents an impairing factor that
has not been otherwise considered adequately.15 The A.M.A., Guides state, “Otherwise, the
impairment ratings based on objective anatomic findings take precedence.” (Emphasis in the
original.)16 It is the responsibility of the evaluating physician to explain in writing why a
particular method to assign the impairment rating was chosen.17
ANALYSIS
Appellant received schedule awards for 15 percent impairment of her right upper
extremity and 4 percent impairment of her left upper extremity. She requested an additional
schedule award and submitted a report from Dr. Lehman, a Board-certified neurologist, noting
that her symptoms had worsened and recommending additional surgery. Dr. Lehman stated that
appellant had reached maximum medical improvement absent additional surgery. Appellant
submitted a report dated June 13, 2007 from Dr. Simon, a physiatrist, detailing her current
permanent impairment. Dr. Simon provided impairment ratings for sensory deficits and loss of
10

Id. at 494, 481.

11

Id. at 495.

12

Id. at 446.

13

Id. at 445.

14

Id. at 508, 16.8b.

15

Id. at 507, 16.8 Strength Evaluation; Cerita J. Slusher, 56 ECAB 532 (2005); Mary L. Henninger, 52 ECAB
408, 409 (2001).
16

A.M.A., Guides 508.

17

Tara L. Hein, 56 ECAB 431 (2005).

4

grip strength of both upper extremities. He did not mention the appropriate section of the
A.M.A., Guides for evaluating permanent impairment due to carpal tunnel syndrome. As noted,
this section allows for three possible scenarios. The record before the Board suggests that
appellant’s right upper extremity could be evaluated in accordance with the first scenario as
appellant demonstrated electrical conduction delay as well as clinical findings of medial nerve
dysfunction. This section would allow for evaluation of sensory deficits of the right upper
extremity in accordance with Dr. Simon’s report. He found that appellant had a Grade 3, 26 to
60 percent, sensory impairment of the median nerve with a value of 39 percent18 or 40 percent
impairment. However, as there is no evidence in the record of positive clinical findings of
median nerve dysfunction and electrical conduction delays in the left upper extremity, a separate
scenario would be applicable for evaluating this scheduled member not to exceed five percent.
Dr. Simon did not address which scenario provided by the A.M.A., Guides was appropriate for
appellant’s left upper extremity.
Dr. Simon evaluated appellant’s loss of strength in both upper extremities based on a loss
of grip strength. However, this method of evaluation is not favored under the A.M.A., Guides.
Dr. Simon did not offer any medical reasoning for using this rating method rather than evaluating
the loss of strength in the right upper extremity in appropriate muscle in accordance with Table
16-1119 as directed by the A.M.A., Guides.
The Office medical adviser reviewed Dr. Simon’s report and disagreed with his
impairment ratings based on grip strength. However, he did not provide analysis or any
impairment regarding appellant’s sensory deficits. The Board finds that the case is not in posture
for decision as there is no medical evidence comporting to the A.M.A., Guides for evaluating
appellant’s permanent impairment due to bilateral carpal tunnel syndrome. On remand, the
Office should develop the evidence to address the extent of permanent impairment in accordance
with the A.M.A., Guides.
CONCLUSION
The Board finds that this case is not in posture for decision as further medical
development is necessary. On remand the Office should refer appellant to an appropriate
physician to determine the extent of any additional impairment.

18

A.M.A., Guides 492, Table 16-15.

19

Id. at 484, Table 16-11.

5

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2008 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision of the Board.
Issued: September 18, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

